Title: From Thomas Jefferson to William Beach Lawrence, 10 June 1821
From: Jefferson, Thomas
To: Lawrence, William Beach


            
            Monticello
June 10. 21.
          I thank you, dear Sir, for your kind offer of services in Europe but time has nearly dissolved all my connections with that hemisphere. 10. years of the Guillotine, 20. of war, and 32 of the sweepings of the scythe of  death have left not a human being alive in France with whom I was acquainted, the Marquis Fayette excepted. the title of American is always an introduction to his attentions. yet I chearfully add my testimony to him, as a proof and assurance to you of my great esteem and respect.Th: Jefferson